Case: 4:19-cr-00735-JRA Doc #:1 Filed: 12/03/19 10f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE NORTHERN DISTRICT OF @HIS .
EASTERN DIVISION . 19 CR f 35
UNITED STATES OF AMERICA, ) INDICTMENT oe
.
Plaintiff, )
| )
v. ) CASE NO. a =
) Title 18, United States Code, .
STEVEN G. HEIDBRIDER, ) Sey n " PHU APM AR oe
Defendant. )

COUNT 1
(Theft of Government Property, 18 U.S.C. § 641)

The Grand Jury charges:

From in or around March 2014 and continuing until in or around July 2017, in the
Northern District of Ohio, Eastern Division, Defendant STEVEN G. HEIDBRIDER, ina
continuing course of conduct, willfully and knowingly did steal, purloin and convert to his own
use, without authority, dispose of property of the United States exceeding $1,000.00 in value,
belonging to the United States Social Security Administration, an agency of the United States, to
wit: Title II Disability Insurance benefits, in the amount of approximately $37,681.51, in
violation of Title 18, United States Code, Section 641.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 
